Exhibit 24(b)(3.4) AMENDMENT NO. 1 TO THE INTERCOMPANY AGREEMENT This Amendment No. 1, made and entered into as of December 1, 2013, and effective, unless otherwise noted, as of December 23, 2010, amends the Intercompany Agreement, dated as of December 22, 2010 (the Agreement), by and among Directed Services LLC (DSL) and ING Life Insurance and Annuity Company (  ILIAC  ). W I T N E S S E T H WHEREAS , DSL is an investment adviser for certain U.S. registered investment companies (Funds) and a registered broker-dealer distributing variable insurance contracts; and WHEREAS , ILIAC is an insurance company which offers a variety of insurance products, including variable annuities and which also provides administrative services to various tax-advantaged plans and programs established under Section 401(a), 403(b), 457 or 408 of the Internal Revenue Code (Code), certain non-qualified deferred compensation arrangements, and to custodial accounts established under Code Sections 403(b)(7) or 408 (collectively non- insurance customers); and WHEREAS , DSL pays to ILIAC the amounts derived from applying the annual rates listed in Schedule A against the average net assets invested in the Funds by ILIAC and by ILIAC non-insurance customers during the prior calendar month; and WHEREAS , Schedule A is reviewed at least once each calendar quarter and may be modified at any time by mutual written consent; and WHEREAS , modifications have been made to Schedule A during the period between the effective date and the date of this Amendment No. 1; and NOW , THEREFORE , the parties agree as follows: 1. Schedule A to the Agreement is deleted in its entirety and is replaced with the attached Schedule A. 2. Capitalized terms used in this Amendment and not otherwise defined shall have the meanings ascribed to them in the Agreement. Amend #1- Schedule A 3. This Amendment may be executed in several counterparts, each of which shall be an original, but all of which together will constitute one and the same instrument. 4. In all other respects, the Agreement is hereby confirmed and remains in full force and effect. IN WITNESS WHEREOF , the parties hereto have caused this Amendment No. 1 to be executed as of the day and year first above written. DIRECTED SERVICES LLC ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/Shaun P. Mathews By: Name: Shaun P. Mathews Name: Title: EVP Title: Amend #1- Schedule A 3. This Amendment may be executed in several counterparts, each of which shall be an original, but all of which together will constitute one and the same instrument. 4. In all other respects, the Agreement is hereby confirmed and remains in full force and effect. IN WITNESS WHEREOF , the parties hereto have caused this Amendment No. 1 to be executed as of the day and year first above written. DIRECTED SERVICES LLC ING LIFE INSURANCE AND ANNUITY COMPANY By: By: /s/Lisa S. Gilarde Name: Name: Lisa S. Gilarde Title: Title: Vice President Amend #1- Schedule A Schedule A This Schedule is made and entered into as of December 1, 2013 and, unless otherwise identified below, is effective as of December 23, 2010. As described in Section 1 ILIAC shall be paid at the rates set forth immediately below. In the case of funds of funds, payments will apply to the shares of the fund of funds held directly at the rate specified and will also apply to shares of underlying funds held indirectly through the fund of funds at the rates specified for those underlying funds calculated in the same manner as if the underlying funds were held directly. Payments listed in Schedule A shall not be made for assets contained in the following retirement plans: • ING USA Annuity & Life Insurance Company "Equifund" Retirement Plan • ING Americas Savings Plan & ESOP • The 401(k) Plan for ILIAC Agents • ING Investment Management LLC 401(k) Profit Sharing Plan Fund Type Fund Rate IPI Portfolios ING American Century Small-Mid Cap Value Portfolio % Am Funds ING American Funds World Allocation Portfolio (Effective 9/1/13 rate will be 0.00%) % IIT Portfolios ING Artio Foreign Portfolio (merged into ING Templeton Foreign Equity Portfolio on 7/21/12) % IPI Portfolios ING Baron Growth Portfolio % IIT Portfolios ING Blackrock Health Sciences Opportunities Portfolio % IIT Portfolios ING BlackRock Inflation Protected Bond Portfolio % IIT Portfolios ING BlackRock Large Cap Growth Portfolio % IIT Portfolios ING BlackRock Large Cap Value Portfolio (merged into ING T. Rowe Price Equity Income % Portfolio on 1/21/11) IIT Portfolios ING Clarion Real Estate Portfolio % IPI Portfolios ING Columbia Contrarian Core Portfolio (effective 5/1/13) % IPI Portfolios ING Columbia Small Cap Value II Portfolio % IPI Portfolios ING Davis New York Venture Portfolio (sub-adviser change to ING Columbia Contrarian % Core Portfolio on 5/1/13) Fund of Funds ING DFA Global Allocation Portfolio % Fidelity Feeder ING Fidelity VIP Contrafund Portfolio % Fidelity Feeder ING Fidelity VIP Equity-Income Portfolio % Fidelity Feeder ING Fidelity VIP Mid Cap Portfolio % IIT Portfolios ING FMR Diversified Mid Cap Portfolio % IIT Portfolios ING Franklin Income Portfolio % IIT Portfolios ING Franklin Mutual Shares Portfolio % IIM Fixed ING Global Bond Portfolio % IIM Equity/Balanced ING Global Resources Portfolio % IIT Portfolios ING Goldman Sachs Commodity Strategy Portfolio (Adviser changed to IIL from DSL on % 1/1/13) Fund of Funds ING Index Solution Portfolios % IPI Portfolios ING Invesco Comstock Portfolio % IPI Portfolios ING Invesco Equity and Income Portfolio % IIT Portfolios ING Invesco Growth and Income Portfolio % IIT Portfolios ING Janus Contrarian Portfolio (sub-adviser change to ING Growth and Income Portfolio on % 7/21/11) IIT Portfolios ING JPMorgan Emerging Markets Equity Portfolio % IPI Portfolios ING JPMorgan Mid Cap Value Portfolio % IIT Portfolios ING JPMorgan Small Cap Core Equity Portfolio % IIM Equity/Balanced ING Large Cap Growth Portfolio % IIM Equity/Balanced ING Large Cap Value Portfolio % IPI Portfolios ING LeggMason Aggressive Growth Portfolio (merged into ING Large Cap Growth Portfolio % on 1/21/11) IIM Fixed ING Limited Maturity Bond Portfolio % IIM Fixed ING Liquid Assets Portfolio % IIT Portfolios ING Lord-Abbett Growth and Income Portfolio (merged into ING Large Cap Value Portfolio % on 1/21/11) IIT Portfolios ING Marsico Growth Portfolio % IIT Portfolios ING Marsico International Opportunities Portfolio (sub-adviser change to ING T. Rowe Price % International Stock Portfolio on 1/21/11) IIT Portfolios ING MFS Total Return Portfolio % IIT Portfolios ING MFS Utilities Portfolio % IIT Portfolios ING Morgan Stanley Global Franchise Portfolio % Schedule A (Cont.) Fund Type Fund Rate IIT Portfolios ING Morgan Stanley Global Tactical Asset Allocation Portfolio (merged into ING Anerican % Funds World Allocation Portfolio on 1/21/11) IIT Portfolios ING Multi-Manager Large Cap Core Portfolio (effective 5/1/13) % IPI Portfolios ING Oppenheimer Global Portfolio % IPI Portfolios ING Oppenheimer Global Strategic Income Portfolio (sub-adviser change to ING Global % Bond Portfolio on 1/21/11) IIT Portfolios ING PIMCO High Yield Portfolio % IIT Portfolios ING PIMCO Total Return Bond Portfolio % IPI Portfolios ING PIMCO Total Return Portfolio % IIT Portfolios ING Pioneer Equity Income Portfolio (sub-adviser change to ING Large Cap Value Portfolio % on 1/21/11) IIT Portfolios ING Pioneer Fund Portfolio (sub-adviser change to ING Multi-Manager Large Cap Portfolio % on 5/1/13) IPI Portfolios ING Pioneer High Yield Portfolio % IIT Portfolios ING Pioneer Mid Cap Value Portfolio (merged into ING Large Cap Value Portfolio on 9/7/13) % Fund of Funds ING Retirement Portfolios (Effective 1/1/14) % Fund of Funds ING Solution Portfolios % IIT Portfolios ING T. Rowe Price Capital Appreciation Portfolio % IPI Portfolios ING T. Rowe Price Diversified Mid Cap Growth Portfolio % IIT Portfolios ING T. Rowe Price Equity Income Portfolio % IPI Portfolios ING T. Rowe Price Growth Equity Portfolio % IIT Portfolios ING T. Rowe Price International Stock Portfolio (effective 1/21/11) % IPI Portfolios ING Templeton Foreign Equity Portfolio % IIT Portfolios ING Templeton Global Growth Portfolio % IPI Portfolios ING Thornburg Value Portfolio (merged into ING Growth and Income Portfolio on 3/23/13) % IIM Equity/Balanced ING U.S. Stock Index Portfolio % IPI Portfolios ING UBS U.S. Large Cap Equity Portfolio (merged into ING Growth and Income Portfolio on % 3/23/13)
